Richard S. Heller, J.
This is an application for an examination before trial of the State Hospital record of one Martin Hodgson up to and including July 19, 1949 and for an order granting discovery and inspection of the record of Martin Hodgson up to and including July 19, 1949.
Claimant and Martin Hodgson were both inmates of Syracuse State School, where claimant was injured on July 19, 1949.
Previously an order for an examination was granted by Judge Charles T. Major of this court which provided in part for examination of “3. The care, custody and supervision of another inmate of the Syracuse State School named, Morton Hodgson, or Mickey Hutchins, exercised by the State of New York on and prior to July. 19, 1949, except as to privileged medical matters.”
At the examination the Attorney-Q-eneral and counsel for claimant disagreed as to what should be done concerning the hospital record of Martin Hodgson and the examination was incomplete.
Since the order did not provide specifically for production of the hospital records of Martin Hodgson and the examination as to the care, etc. of Hodgson was incomplete, the court can entertain this motion. (Purvin v. Grey, 275 App. Div. 688.)
Claimant is entitled to have the hospital records produced but they shall not be used for discovery and inspection and only for use in accordance with section 296 of the Civil Practice Act. (Boykin v. State of New York, 13 Misc 2d 1037; Torres v. State of New York, 14 Misc 2d 246.)
Submit order in accordance with the foregoing.